861 A.2d 1177 (2004)
271 Conn. 946
CITY OF NEW LONDON
v.
FOSS AND BOURKE, INC.
Supreme Court of Connecticut.
Decided November 10, 2004.
C. George Kanabis, New London, in support of the petition.
Edward B. O'Connell and David P. Condon, New London, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 85 Conn.App. 275, 857 A.2d 370 (2004), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the trial court's determination that the assembled economic unit doctrine was not applicable to the determination of the value of the property taken by eminent domain?"
The Supreme Court docket number is SC 17308.